By sec. 7, of ch. 230, Gen. Stats., the plaintiff may summon the trustee to give his deposition before the return term. By section 8, the trustee may, before the return term, serve a notice on the plaintiff that he will attend at a given time and place and give his deposition. By section 9, if the trustee fails to attend or *Page 315 
to give his deposition when summoned, he shall be adjudged chargeable, subject to the provisions of section 12. By section 10, if the plaintiff fails to attend and take his deposition upon notice, the trustee shall be discharged, subject to section 12. By section 11, if the trustee makes default, which means at the return term, — Niel v. Perkins, 53 N.H. 433, — he shall be adjudged chargeable for the amount of the judgment which the plaintiff may recover against the defendant. By section 12, if the trustee appears at the return term, and in case his deposition has not been taken, and in case the party, failing or refusing upon summons or notice to take or give said deposition, shall satisfy the court that the failure or refusal was for good cause, the court, upon such terms as they may order, shall limit a time, not exceeding sixty days after the term, for taking his deposition. By section 13, the court, or any justice thereof, upon application and good cause shown, under oath, before the expiration of the time so limited, may extend the time upon such terms as may be just. Section 14 provides what shall be done where the trustee avoids, so that his deposition cannot be taken. See Neil v. Perkins, supra. And section 15 provides that the trustee shall not be charged unless his deposition is taken as above provided, and filed in the case, except as is otherwise provided in said chapter, which undoubtedly refers to the trial by jury of an issue whether he is chargeable.
From this statement of the provisions of the statutes, it seems very clear that a trustee cannot be charged unless the requirements of the statute are followed; and that the plaintiffs have failed to do in these cases. No attempt was made by either party to take or give a deposition before the return term. At the return term the trustees appeared. In the first suit an order was made that their depositions be taken in sixty days. This was the extreme limit which it was in the power of the court to fix for taking the deposition. The plaintiffs, if prevented from taking it within that time, might, by application to any judge of the court within the sixty days, upon good cause shown under oath, have procured an extension of the time. This they neglected to do, and having allowed the time to expire without making such application, there is no provision of the statute that allows it to be done afterwards. The provisions of section 15 are peremptory, that no trustee shall be charged unless his deposition is taken as aforesaid, and filed in the case.
The object of these stringent provisions of the statute was evidently to eradicate a loose practice which had too generally grown up of unnecessarily delaying to take the disclosures of persons summoned as trustees, thereby encroaching unreasonably upon the funds in their hands to satisfy costs. The profession will probably accede to the statement, that ordinarily the question of the liability of an individual summoned as trustee can be determined at the first term as satisfactorily and as readily as by longer delay. If in exceptional cases this cannot be done, provision is made for an extension of the time, upon application to the court or to some judge. Even in the case of an administrator summoned *Page 316 
as the trustee of one of the heirs to the estate, and where the question of whether he is chargeable may depend upon the final settlement of the estate, which is probably as extreme a case as can be put, section 13 would seem to furnish ample remedy, and, for any reason that now appears, the court or judge, to whom application for such extension may be made, might extend the time for taking the deposition of the administrator for a period sufficient to enable him to close up the estate.
In the second suit, no application was made at the return term for time to take the trustees' deposition, and I think there is no provision of the statute that will authorize the court to make an order for that purpose.
There does not seem to be any ambiguity in these provisions of the statutes, and, in the face of what appears to me to be their plain provisions, I am unable to explain away their obvious meaning. If this construction is found to work hardship or injustice, the remedy must be found with the legislature. The court can only determine, as well as it may, what the legislature by its enactments intended. I think the exceptions should be sustained, and the trustees discharged.
LADD, J., concurred.
Exceptions sustained.